UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-20692

                           BARBARA COLEMAN,

                                                Plaintiff-Appellee,

                                 VERSUS

               HOUSTON INDEPENDENT SCHOOL DISTRICT;
         ANDRE HORNSBY; ANITA ELLIS; and PARLEE CRAWFORD,

                                              Defendants-Appellants.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-95-CV-3942)


                           November 8, 1999
Before SMITH, DeMOSS, and STEWART, Circuit Judges.

DeMOSS, Circuit Judge:*

     Defendants appeal from the district court’s order granting

attorney fees in the amount of $107,000 and costs in the amount of

$4,947.43.    We vacate the district court’s order granting attorney

fees and render judgment reducing the amount of the fee award.

                            I.   BACKGROUND

     Houston Independent School District teacher Barbara Coleman

sued HISD, district superintendent Andre Hornsby, Ryan Middle

School principal Anita Ellis, and Jones High School principal


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Parlee Crawford, alleging that she was denied a position as an

assistant principal at both Ryan Middle School and Jones High

School because she is white, in violation of the Equal Protection

Clause and 42 U.S.C. §§ 1981, 1983 and 1985.            Coleman’s theory of

the case was that HISD was exercising a racial preference in favor

of Hispanic administrators.

     Coleman’s   complaint       identified    two   separate   incidents    of

intentional discrimination; she named HISD, Hornsby, and Ellis with

respect to the district’s failure to give her a position as the

assistant principal of Ryan Middle School, and named HISD, Hornsby,

and Crawford with respect to the district’s failure to give her a

position as an assistant principal at Jones High School.                  After

substantial   discovery    and    several     motions   hearings,     defendant

Crawford was granted qualified immunity.             Defendant Hornsby was

also granted qualified immunity, but only as to Coleman’s claims

that she was denied an assistant principal position at Jones High

School.   Defendants      Hornsby    and    Ellis    were   denied    qualified

immunity with respect to Coleman’s claims that she was denied a

position at Ryan Middle School.

     Defendant   Ellis,    but    not   Hornsby,     appealed   the    district

court’s denial of qualified immunity to this Court, which resulted

in a published opinion reversing the district court’s denial of

qualified immunity on narrow legal grounds. See Coleman v. City of

Houston, 113 F.3d 528, 534-35 (5th Cir. 1997).                  We did not,

however, render judgment granting Ellis qualified immunity. To the

contrary, the Court expressly left open the question of whether


                                        2
other grounds might exist for denying qualified immunity on remand.

Id. The district court did not dismiss the claims against Ellis on

remand, and those claims remained in the suit, along with Coleman’s

claims against HISD and Coleman’s claims that Hornsby discriminated

against her with respect to an assistant principal position at Ryan

Middle School.

       Coleman then settled the case.    The settlement afforded

Coleman: (1) a permanent administrative position as an assistant

principal; (2) an administrator’s contract that would qualify her

for further promotions; and (3) compensation in the form of back

pay for the time period during which she was denied a promotion.

The settlement did not otherwise provide for the recovery of

compensatory or punitive damages.

       The parties were unable to agree on the amount of attorney

fees that Coleman was entitled to recover as the “prevailing

party,” see 42 U.S.C. § 1988, and Coleman filed a petition for fees

and costs in the district court in March 1998.   At that time, the

case had been pending for almost three years.    Coleman requested

$159,597.75 in attorney and support staff fees and $4,947.43 in

costs.2

       Coleman’s request included attorney fees in the amount of

   2
          Coleman’s initial fee request actually requested $107,131
in attorney fees, to be enhanced by a 1.5 multiplier for a total of
$160,696.50 in attorney fees. The figures in the original petition
were based upon an erroneous calculation of the total number of
hours set forth in the supporting documentation. Coleman later
submitted a page correcting the number of hours and total amount of
billed fees to $ 106,398.59. Coleman did not, however, correct the
total request to reflect the lower figure of $159,597.75 after the
multiplier was applied.

                                 3
$85,962.50, including $73,062.50 for the services of partners

Stuart     and     Carol    Nelkin       (calculated         as    208.75    hours     at

$350.00/hour), $9,350 for the services of first-year associate

Kenneth Krock (calculated as 46.75 hours at $200.00/hour), and

$3,550     for    the   services    of    an     unidentified       associate,    “MFH”

(calculated       as    17.75    hours    at     $200.00/hour).         Coleman      also

requested        $19,900   for    the     work    of    four      para-professionals,

including $12,700 for work done by law clerk Kenneth Krock before

he passed the bar exam (calculated as 158.75 hours at $80.00/hour),

$5,500 for the work of paralegal “EBB” (calculated as 68.75 hours

at $80.00), $960 for the work of paralegal “WSL” (calculated as 12

hours at $80.00/hour), and $740 for the work of paralegal “CLC”

(calculated as 9.25 hours at $80.00).                  As a final element, Coleman

requested $536 for the overtime services of certain clerical staff.

Coleman also argued that applicable precedent justified application

of a 1.5 multiplier as an enhancement to the requested lodestar

amount of $106,398.50, for a total fee request of $159,597.75, plus

the $4,947.43 in costs and expenses.

      The defendants responded with lengthy and specific objections

to   the   fee     petition.       With    respect      to   the    number   of   hours

reasonably expended, the defendants argued that the district court

should exclude from any fee award: (1) hours expended on, or with

certain limited exceptions, during the prior Fifth Circuit appeal;

(2) duplicative hours billed by a law clerk for attending, rather

than conducting or participating in, depositions; (3) duplicative

hours billed by Stuart Nelkin for certain client communications;


                                            4
(4) unnecessary hours spent discussing unrelated or tangentially

related issues     with   the    Texas       Comptroller    or    the     press;     (5)

unnecessary hours billed for “legal research” before the first

pretrial   conference;     (6)     excessive       hours        billed    as    client

communications; (7) unjustified separate billings for clerical

staff overtime; and (8) several hours billed by paralegal staff at

$80.00/hour for “filing documents.” With respect to the reasonable

hourly rate for participating attorneys, the defendants argued that

the Nelkins’ $350.00/hour rate was excessive, even for well-

qualified lawyers experienced in the civil rights area.                              The

defendants further argued that the $200.00/hour rate billed by the

newly-graduated,     first-year     associate       Kenneth        Krock       and   the

unidentified “MFH” was excessive.

     Following   a   brief      contested      hearing     on    the     matter,     the

district court awarded Coleman $107,000 in attorney and support

staff fees and $4,947.43 in costs.             The district court’s award of

attorney fees approximated the total number of hours requested at

the hourly rates submitted,3 but reduced Coleman’s $159,597.75

request by refusing to allow the requested 1.5 multiplier.

     HISD and the individual defendants appeal.                    The defendants

concede Coleman is entitled to recover some attorney fees, but

argue by way of various categorical and specific challenges that


     3
          Coleman’s corrected request, excluding any multiplier,
was in the amount of $106,398.50, plus $4,947.43 in costs, for a
total of $111,345.93. The record does not reflect, either in the
relevant pleadings or in the transcript of the hearing on attorney
fees, how the district court reached the final award figure of
$107,000 plus costs.

                                         5
the award of attorney and support staff fees should be reduced to

$20,959.50.     Defendants make no challenge to the amount of costs

awarded, and Coleman has not cross-appealed the district court’s

refusal to apply a 1.5 multiplier to enhance the amount of billed

fees.   Having reviewed Coleman’s fee petition in light of the

record and the applicable precedent, we conclude that the district

court either ignored or failed to adequately address certain merit-

worthy objections raised by the defendants when making the award of

attorney fees.     We therefore vacate the district court’s order

granting Coleman $107,000 in attorney fees plus $4,947.43 in costs

and render judgment reducing the award of fees as set forth in this

opinion.



                   II.   APPLICABLE LEGAL PRINCIPLES

     This Circuit has defined a two-step process for determining

“reasonable” attorney fees pursuant to 42 U.S.C. § 1988.     First,

the district court must calculate a lodestar fee, which is the

product of the number of hours reasonably expended on the case and

the hourly rate that is reasonable for the participating lawyers.

See Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir.

1998). The lodestar determination is not mechanistic, and the

district court’s determination of the lodestar amount should not be

guided solely by the billing records or the rates requested in the

fee petition.    See, e.g., Hensley v. Eckerhart, 103 S. Ct. 1933,

1939-40 (1983); Abrams v. Baylor College of Medicine, 805 F.2d 528,

536 (5th Cir. 1986).      Rather, the district court is required to


                                   6
identify from the fee petition those hours that were “reasonably”

expended on the litigation.        When making that determination, the

district court is obligated to scrutinize the billing records

carefully and to exclude excessive, duplicative, or otherwise

unnecessary entries.        See City of Riverside v. Rivera, 106 S. Ct.
2686, 2691 (1986); Hensley, 103 S. Ct. at 1939; Abrams, 805 F.2d at

536.    The district court should also consider whether the work

performed was “‘legal work in the strict sense,’ or was merely

clerical work that happened to be performed by a lawyer.”                 Abrams,
805 F.2d at 536 (quoting Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714, 717 (5th Cir. 1974)).

       Similarly, the district court must determine reasonable hourly

rates for the billing attorneys or paralegals. A reasonable hourly

rate is determined with reference to the prevailing market rate in

the relevant legal community for similar work.               See Leroy v. City

of Houston, 906 F.2d 1068, 1079 (5th Cir. 1990).               While the hourly

rate must be “adequate to attract competent counsel,” the “measure

is not the rates which lions at the bar may command.”                         Id.

(internal    quotations     omitted).       The     burden   of    demonstrating

reasonableness is on the fee applicant.              See id.      Factual deter-

minations relating to the number of hours reasonably expended and

the reasonable hourly rate are reviewed for clear error.                      See

Migis, 135 F.3d at 1047.

       In the second step, the district court must consider whether

the    circumstances   of    the   case     merit    an   upward    or   downward

adjustment of the lodestar amount.          That determination is informed


                                        7
by a consideration of the twelve factors defined in Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714, 717 (5th Cir. 1974).

Those factors are: (1) the time and labor required; (2) the novelty

and difficulty of the legal issues; (3) the skill required to

perform the legal service properly; (4) the preclusion of other

employment by the attorney as a result of taking the case; (5) the

customary fee; (6) whether the fee is fixed or contingent; (7) time

limitations imposed by the client or other circumstances; (8) the

monetary   amount   involved   and    the   results   obtained;   (9)   the

experience, reputation, and ability of the attorneys; (10) whether

the case is undesirable; (11) the nature and duration of the

professional relationship with the client; and (12) awards in

similar cases.      See, e.g., Rivera, 106 S. Ct. at 2691 n.3.          The

Johnson factors are favorably cited in both the House and Senate

Reports accompanying 42 U.S.C. § 1988, and have likewise been

adopted by the Supreme Court.        See, e.g., id. at 2691.

     The Johnson factors are more than just a laundry list of

factors to be systematically passed upon once a determination of

the lodestar amount is made.         Indeed, this Court has emphasized

that the Johnson factors are relevant to and may often “govern the

determination of reasonableness itself.”        Abrams, 805 F.2d at 536.

The district court’s application of the Johnson factors, its

decision whether to depart from the lodestar amount, and thus, the

ultimate fee award, are reviewed for an abuse of discretion.            See

Migis, 135 F.3d at 1047; Louisiana Power & Light Co. v. Kellstrom,

50 F.3d 319, 329 (5th Cir. 1995).


                                     8
     In this appeal, the defendants challenge the district court’s

determination of the reasonable number of hours expended and its

final determination that the fee request was reasonable.



                  III.    THE REASONABLE NUMBER OF HOURS

     The district court did not enter an order addressing the

defendant’s specific objections to Coleman’s fee petition, and the

transcript of the brief hearing in the district court provides the

only discussion of the district court’s reasoning.                 The district

court   first    held    that   Coleman    was   a   “prevailing    party”   and

therefore entitled to attorney fees.             See 42 U.S.C. § 1988.       The

defendants do not directly challenge that finding on appeal.                 The

district court then rejected any approach that would require a

segregation of successful arguments as opposed to unsuccessful

arguments for the purpose of parsing the fee award.                 Using that

rationale,      the     district   court    addressed     and   rejected     the

defendants’ argument that Coleman should not recover for hours that

were billed for or during defendant Ellis’ appeal from the district

court’s order denying qualified immunity.             The district court did

not otherwise address the defendants’ specific challenges to the

number of hours reasonably expended on the litigation.



A.   The Prior Appeal

     On appeal, the defendants argue that Coleman should not

recover for any hours expended on the Fifth Circuit appeal, which

the defendants say Coleman “lost,” and defendant Ellis “won.”


                                       9
     As an initial matter, we note that Ellis did not unambiguously

“win” the appeal.    While it is true that this Court reversed the

district court’s order denying summary judgment, our prior opinion

is narrowly drafted to find error with the assumption used by the

district court to deny qualified immunity; that is, that Ellis

might   still   be   liable   to    Coleman    even     if   Ellis   did   not

intentionally    discriminate      against    Coleman    because     Hornsby’s

discriminatory intent, if any, could be imputed to Ellis.                  See

Coleman, 113 F.3d at 535 (“[W]e emphasize that our decision in this

interlocutory appeal is limited to the narrow legal proposition

that a district court may not impute the alleged discriminatory

motivations of a superior to a subordinate for purposes of the

qualified immunity analysis.”).           The opinion does not render

judgment that Ellis is entitled to qualified immunity, and in fact,

expressly leaves open the question of whether an order denying

qualified immunity might otherwise be appropriate, stating:

          [W]e express no opinion as to whether the court
          erred in assuming that Ellis did not intentionally
          discriminate against Coleman; nor do we consider
          whether a genuine issue of material fact exists
          concerning   the   allegations    of   intentional
          discrimination on the part of Ellis. On remand,
          the district court is free to entertain this
          alternate ground for denying qualified immunity.

Id. (footnote omitted).

     On remand, Ellis did not seek, and was not granted, dismissal

from the case in her individual capacity.         Thus, Coleman’s claims

against Ellis were live claims at the time the parties reached

settlement.     Indeed, Coleman’s claims against HISD, Ellis, and

Hornsby as to the Ryan Middle School position were the only live

                                     10
claims remaining to be settled when the parties agreed to settle

the case.   Crawford and Hornsby had already been granted qualified

immunity as to Coleman’s claims relating to the Jones High School

position.      The   defendants’   argument   that   the   appeal   was   an

unqualified success for their side is without merit.          Thus, it is

reasonable to say, on the force of the settlement, that Coleman

“prevailed” in her claims against Ellis.

     Moreover, there is ample authority for the proposition that a

partially prevailing party may recover all reasonably incurred

attorney fees, even though the party did not prevail on all claims,

as to all defendants, or as to all issues in a matter.         See, e.g.,

Hensley, 103 S. Ct. at 1940 (1983); Kellstrom, 50 F.3d at 327; Cobb

v. Miller, 818 F.2d 1227, 1233 (5th Cir. 1987).       When the plaintiff

has prevailed as to some claims, and failed as to others, the key

is whether the successful and unsuccessful claims are based upon

the same facts and legal theories, i.e. whether the claims are

related. See Hensley, 103 S. Ct. at 1940.       When the successful and

unsuccessful claims involve a “common core of facts” or are based

upon “related legal theories,” then attorney fees incurred in the

presentation of unsuccessful claims are recoverable on the theory

that they contributed to the plaintiff’s ultimate success.                Id.

Similarly, a prevailing party may not recover for hours devoted

solely to claims against defendants as to whom the plaintiff did

not prevail.     See Kellstrom, 50 F.3d at 327.        “But when claims

against multiple parties share a common core of facts or related

legal theories, a fee applicant may claim all hours reasonably


                                    11
necessary to litigate those issues.” Id. (internal quotations

omitted).

      In this case, Coleman named HISD, Hornsby, and Ellis in her

claim that she was denied a position at Ryan Middle School.

Although Ellis appealed the district court’s denial of qualified

immunity from suit, she was never granted qualified immunity or

otherwise dismissed from the suit prior to settlement of the claims

against her.    Thus, the claims against Ellis at the time of appeal

and the claims ultimately settled in Coleman’s favor are identical.

We   conclude   that   the   district   court   did   not   clearly   err   by

including as a category certain hours billed as a consequence of

Ellis’ prior appeal on the issue of qualified immunity.

      Neither did the district court clearly err by including time

billed during the pendency of the appeal.             The defendants argue

that Coleman should not be able to recover for hours billed while

the appeal was pending because the case was stayed in the district

court between March 29, 1996 and May 19, 1997, when this Court

issued its opinion in Coleman.

      We disagree. Ellis appealed in April 1996. Although the case

was later closed for statistical purposes in July 1996, Coleman

filed a motion for leave to amend her pleadings, together with an

amended complaint, while the appeal was pending in January 1997.

Moreover, Coleman’s attorneys were also pursuing an EEOC right to

sue letter while the appeal was pending.

      Defendants acknowledge that Coleman was continuing work on an

amended complaint and the EEOC right to sue letter, and do not


                                    12
argue that the time billed for those activities should be excluded

from Coleman’s recovery.        Rather, the defendants argue that time

not clearly tied to either the Fifth Circuit appeal, the amended

complaint, or the EEOC right to sue letter should be excluded.

     Having conducted an independent review of the billing records,

we are able to find only 20 otherwise recoverable attorney hours

(11.75 billed by Stuart Nelkin at $350.00 and 8.25 billed by

Kenneth Krock at $200.00/hour), and 6.5 otherwise recoverable

support staff hours (all billed by Kenneth Krock before he was

admitted to the bar) that fall within this category.            Most of these

hours    are   billed     for   either    meeting     with   or    reviewing

correspondence from Coleman or opposing counsel.             Many of these

hours are clustered around significant events occurring in the

appeal, such as the designation of the appellate record, the filing

of the appellate briefs, and oral argument.            While more detailed

entries specifying the reason for certain calls or meetings would

certainly have been desirable, we cannot, on the basis of this

record, conclude that the district court erred by including these

hours as a category of recoverable time.

     For the foregoing reasons, we hold that the district court did

not clearly    err   by   refusing   to   reduce    Coleman’s    request   for

attorney and support staff fees by excluding hours billed as a

consequence of, or during the prior appeal of this case to our

Court.



B.   Duplicative and Unnecessary Entries


                                     13
     Defendants argue that Coleman should not be permitted to

recover attorney fees for hours that law clerk Kenneth Krock spent

attending, rather than participating in, or conducting depositions.

The billing records reflect that Krock spent at least 17 hours

attending depositions conducted by one of the Nelkins.               Krock also

billed     an   additional    six     hours     preparation   time    for   the

depositions. The defendants challenge this time as duplicative and

unnecessary.

     We agree.       Coleman does not contend that Krock actively

participated, even in a supporting role, during the deposition.

“[H]ours spent in duplicative activity or spent in the passive role

of an observer while other attorneys perform[]” is generally not

recoverable.     Flowers v. Wiley, 675 F.2d 704, 705 (5th Cir. 1982).

We conclude that the 17 hours billed as observation time should

have been excluded from the determination of reasonable hours by

the district court.        That principle does not, however, require

exclusion of Krock’s preparation time, which could have been

legitimately incurred preparing materials for the partner’s use.

     For the foregoing reasons, the number of hours submitted for

the work of law clerk Krock will be reduced by 17 hours in the

final fee award.

     Defendants     also     object    to     certain   facially   duplicative

entries.    For example, defendants challenge Stuart Nelkins’ dual

entries for client meetings on January 31, 1996, and for reading a

client letter on May 22, 1996.        Having reviewed the record, and the

arguments of the parties, we agree that these entries are suspect.


                                       14
A total of one hour will be deducted from the total number of hours

billed by Stuart Nelkin to account for these duplications.

     Defendants also challenge an August 14, 1995 entry for 4.5

hours of “legal research” performed by law clerk Kenneth Krock.

Defendants argue the research was unnecessary, and alternatively,

that the entry is too vague to support recovery.

     We disagree.   There is nothing patently unreasonable about

conducting preliminary research on a case once it is initiated.         In

addition, we have declined to find clear error when an award was

premised upon similar entries.    See Kellstrom, 50 F.3d at 327.       The

district court’s inclusion of the 4.5 hours billed by Kenneth Krock

on August 14, 1995 was not clearly erroneous.

     Defendants also challenge the district court’s decision to

permit Coleman to recover for hours expended on what they claim are

unrelated matters. When investigating this case, Coleman’s lawyers

discovered that a Hispanic group had filed suit against HISD

alleging system-wide discrimination.       Coleman’s position in this

litigation was that HISD inappropriately responded to that suit and

political pressure by exercising a racial preference in favor of

Hispanics.   Defendants object to several hours billed to research

news articles and to obtain videotape records of the Hispanic

community’s protests against HISD.

     Coleman’s counsel also learned that the Texas Comptroller was

conducting an audit of HISD, including their hiring and promotion

policies.    Counsel   claims    that   they   were   contacted   by   the

Comptroller for information about Coleman’s case and decided to


                                  15
cooperate because they thought any resulting report would be

beneficial to her case.        Defendants object to several hours billed

for conversations with the Texas Comptroller and for making copies

for the Comptroller.

      Defendants argue that none of this time is recoverable because

it was not spent “on the litigation” of the matter, citing several

district court cases, including Watkins v. Fordice, 807 F. Supp.
406   (S.D.   Miss.    1992)   (holding        that     “plaintiffs'      attorneys'

legislative lobbying work and their work relating to the Justice

Department's review of the State's Section 5 submission were not

‘necessary’ to advance the litigation.”). The cited cases prohibit

recovery for tangentially related investigation that benefits or

may   benefit   the    attorney      in   more    than    one   case.      There    is

undoubtedly     a   fine    line    between      necessary      investigation      and

unjustified over billing.           But counsel’s investigation of the suit

by Hispanics against HISD was clearly related to her theory that

HISD was systematically favoring Hispanic administrators.                      There

is, therefore, no error in the district court’s decision to include

the   relatively      few   hours    at   issue    as    part    of   a   reasonable

investigation of Coleman’s claims.



C.    Client Communications

      Defendants also argue that Coleman’s attorneys billed an

excessive amount of time for client communications.                        Coleman’s

counsel billed approximately 66 hours for activities that can be

characterized as client communications, such as meetings, telephone


                                          16
calls,   and    either   preparing   correspondence    to   or   reviewing

correspondence from the client.4      Defendants note that Coleman was

not deposed and that she was not asked to respond to any written

discovery.     They therefore suspect that counsel was merely holding

Coleman’s hand and request that the time be reduced by fifty

percent.     Defendants are particularly perturbed by the lengthy

phone calls and meetings because they believe many occurred during

normal working hours when HISD was already paying Coleman to work.

     We consider this a very close issue.      Attorneys are required

to exercise sound billing judgment, see Hensley, 103 S. Ct. at

1939-40, and the inclusion in this case of a large number of hours

for client communications, without any elaboration with respect to

the purpose or aim of the communication, and without any mention of

the objective to be sought with respect to such communication, is

sufficient to call the judgment of the billing attorneys into

question.      On the other hand, we note that many of the client

communications billed in this case can be tied to significant

events in the litigation.     To the extent that client communication

became excessive when the need arose, we note that only about one-

third of the hours billed as client communications were billed by

a partner at the higher $350.00/hour rate.            Most of the hours

billed as client communications were in fact billed by support

staff rather than by attorneys.


     4
          As   noted   in the defendants’ briefs, an exact
determination of the time spent on client communication is not
possible because entries containing multiple tasks are not
segregated.

                                     17
     It may well be that Coleman was more demanding than good

billing judgment allows.       In any event, this case comes about as

close to the boundary between justifiable client communication and

indulgent over billing as we can imagine.            Nonetheless, we are

ultimately persuaded by the deferential standard of review that we

are not able, on the basis of this record, to second-guess the

district court’s judgment.      While we may disagree with respect to

the permissible number of hours that should have been expended

communicating with Ms. Coleman, we are not able to say that the

district court’s determination of the reasonable number of hours in

this regard is clearly erroneous.        Likewise, we are not able to say

that the district court’s refusal to reduce the number of hours

reasonably   requested   was   an   abuse   of   discretion.   For   these

reasons, we conclude that the district court’s refusal to reduce

the number of hours billed as client communications is not clearly

erroneous.



D.   Clerical Overtime

     Defendants challenge 23.25 hours billed by clerical staff.

All of this time was billed as overtime.          Defendants argue that,

without regard to the issue of whether clerical staff time can ever

be separately billed, there is no factual or legal justification

for permitting the Nelkins’ office staff to be compensated for

overtime.    Neither the fee petition nor the briefs explain why

overtime was necessary.    In addition, the district court expressly

noted, as part of its Johnson analysis, that there were no unusual


                                    18
time restrictions in the case.

     We agree.    The 23.25 hours billed as clerical staff overtime

will be deducted from the total number of compensable hours.   Our

holding in this regard eliminates the need to address whether the

hourly rates requested for those staff members were reasonable.



E.   Clerical Work Performed by a Paralegal

     Finally, the defendants raise certain objections to hours

billed by paralegal “WSL” at $80.00/hour for “filing documents.”

Paralegal expense is recoverable only to the extent that the work

performed is similar to that typically performed by lawyers. Allen

v. United States Steel Corp., 665 F.2d 689, 697 (5th Cir. Unit B

1982).    Otherwise, paralegal expense is an unrecoverable overhead

expense. See id. “Of course, purely clerical or secretarial tasks

should not be billed at a paralegal rate, regardless of who

performs them.”    Missouri v. Jenkins, 109 S. Ct. 2463, 2472 n.10

(1989).

     Neither the record nor applicable precedent supports the use

of a relatively expensive paralegal to file documents.     The 3.5

hours billed by paralegal “WSL” for “filing documents” will be

deducted from the total number of hours in the fee petition.

     On the basis of the foregoing analysis the district court’s

determination of the number of hours reasonably billed will be

reduced as follows: Stuart Nelkin’s hours will be reduced from 194

to 191; Carol Nelkin’s hours will remain the same at 14.75 hours;

Kenneth Krock’s hours as an attorney will remain the same at 46.75


                                 19
hours; “MFH”’s hours will remain the same at 17.75 hours; Kenneth

Krock’s hours as a law clerk will be reduced from 158.75 to 141.75;

paralegal “WSL”’s hours will be reduced from 12 to 8.5; paralegal

“EBB”’s hours will remain the same at 68.75; paralegal “CLC”’s

hours will remain the same at 9.25; and the 23.25 hours billed as

clerical overtime will be deleted entirely.



                         IV.   THE REASONABLE HOURLY RATE

     We must next consider the district court’s determination that

the hourly rates requested by Coleman’s counsel were reasonable.

Coleman requested that partners be compensated at the rate of

$350.00/hour, that associate attorneys be compensated at the rate

of $200.00/hour, and that the law clerk and the paralegals be

compensated at the rate of $80.00/hour.                   Defendants objected to

these   rates,     submitting       evidence   that   the    maximum       reasonable

billing     rate     for       an   experienced    partner       would     be   about

$240.00/hour, while relatively new associates should be billed at

only $125.00/hour.             The district court held that the highest

reasonable hourly rate would ordinarily be $250.00, but that

“because    of     the    contingency,”      the   rate    of    $350.00/hour      for

partners,    with        similar    upward   adjustments        in   the   rates   for

associates and paralegals, was justified.

     Based upon our review of the record, we agree with the

district court that the reasonable hourly rates in this case are

much lower than those requested by Coleman.                          In our view, a

reasonable hourly rate for similar work in the relevant legal


                                          20
market would place partner compensation at $250.00/hour, associate

compensation for Kenneth Krock and “MFH” at $125.00/hour, and law

clerk and paralegal compensation at $65.00/hour. We likewise agree

with the district court that some upward adjustment for contingency

is appropriate.   Coleman presented evidence that the complexity of

civil rights litigation and the delay attending payment of the fees

in   civil   rights   litigation     potentially    deters   accomplished

practitioners from accepting such cases on a contingent fee basis.

Coleman claimed in the district court, and again on appeal, that

while she initially agreed to pay her attorney fees, the payment of

fees became, at some point, contingent upon a successful outcome.

While the terms of any contract engaging the attorneys’ services is

not determinative with respect to the reasonable hourly rate that

may be used to calculate a lodestar amount, we agree with Coleman

that the inherent risk of loss and the lengthy delay in recovering

attorney fees are material to our determination of a reasonable

hourly rate.    See Blanchard v. Bergeron, 109 S. Ct. 939, 944-46

(1989).

     All things considered, however, and with due consideration of

the record evidence, we conclude that those factors justify a more

modest increase for partner compensation from $250.00/hour to

$275.00/hour,   in    associate    compensation    from   $125.00/hour   to

$137.00/hour, and in law clerk and paralegal compensation from

$65.00/hour to $72.00/hour.       The district court’s decision setting

the reasonable hourly rates much higher because of a "contingency

factor" was clearly erroneous.        The lodestar calculation carried


                                     21
out below will be based upon those rates.



             V.   Overall Reasonableness under Johnson

     Defendants also make several challenges to the overall award

on the basis of the Johnson factors.    The most critical Johnson

factor is the degree of success obtained.   See Hensley, 103 S. Ct.

at 1941. Defendants maintain that Coleman’s recovery was minute in

comparison to what she sought.

     We disagree. The district court ordered HISD to place Coleman

in an administrative position comparable in status and pay to an

assistant principal position.    Coleman’s salary in that position

was more than $7,000 higher than her teacher salary.          At the

conclusion of the suit, the settlement provided that Coleman would

be given such a position permanently.   Defendants also argue that

Coleman’s recovery of attorney fees is unreasonable because it is

disproportionate to her monetary recovery, citing Migis v. Pearle

Vision, Inc., 135 F.3d 1041 (5th Cir. 1998).

     The Supreme Court has flatly rejected a bright-line rule that

attorney fees under § 1988 must be proportionate to the damages

recovered.   See Rivera, 106 S. Ct. at 2697 (“We reject the

proposition that fee awards under § 1988 should necessarily be

proportionate to the amount of damages a civil rights plaintiff

actually recovers.”).    Moreover, the extent of success is not

measured solely by monetary damages.     See id. (“a civil rights

plaintiff often secures important social benefits that are not

reflected in nominal or relatively small damages awards.”).    Thus,


                                 22
while the amount of monetary damages recovered should be considered

as one of the twelve Johnson factors, it should not be given

determinative   effect   where   the   plaintiff   has   received   other

meaningful relief.

     Coleman’s victory in this case was substantial enough to

support the award of fees as modified by this opinion.        We find no

abuse of discretion in the district court’s rejection of the

defendants’ arguments to the contrary.



                             CONCLUSION

     The district court’s award of attorney and support staff fees

in the amount of $107,000, plus $4,947.43 in costs and expenses is

VACATED and judgment is RENDERED granting Coleman attorney and

support staff fees in the amount of $81,851.75, plus $4,947.43 in

costs and expenses.




                                  23